ORAL OPINION.
This is an action for damages for an ejectment from a street" car. According to the plaintiff, he boarded a southward bound King street car at the corner of Bethel street and when the car-stopped at Alapai street, asked for a transfer to Beretania street. The conductor replied “Beretania ?” and, upon plaintiff’s answering “yes,” punched a transfer check and handed it to» him. The Beretania line started two short blocks distant on Alapai street from King street and ran southward parallel to» King street. The transfer, besides being punched as to time, was punched 'as to the connecting line in a blank space in a. column in which the other spaces contained printed names of other street lines. There was a line along Alakea street from King street to Beretania and beyond, but it was used regularly for passenger traffic along only one of the two blocks between. *242those two streets. The plaintiff, on receiving the transfer, walked np Alapai the two blocks and boarded the Beretania car, from which he was ejected on the ground that the transfer did not entitle him to a ride on that line. The conductor testified that he told the plaintiff that he could not give him a transfer to the Beretania line, and that the corner of King and Alapai streets was not a transferring point, but that he, the plaintiff, ■could continue on King street to the McCully street junction (a mile and a half or so distant), transfer there to the Punahou line and ride back on that (in a round about way) to the corner of Alapai and Beretania streets, and then take the Beretania car there, which was the point at which the plaintiff took it after walking the two blocks. The transfer, however, was not punched in the space in which “Punahou” was printed. It was contended by the defendant, among other things, that the plaintiff was not entitled under the statute to a transfer at that point from the King to the Beretania line, and that the conductor was without authority to make a contract for such a transfer, and particularly without consideration, inasmuch as the transfer was not requested when the fare was paid, and that the evidence •did not support the finding that the conductor represented that •the transfer was good at that point.
Frear, C. J.
The court must take the findings of fact by the ■circuit court as correct in so far as there is evidence to support them. The circuit court found, as we construe its decision, that the plaintiff boarded one of the defendant’s cars at a point on King street to the north of the junction of King and Alapai streets and that upon the arrival of the car at that junction the plaintiff asked the conductor for a transfer to Beretania street and that the conductor gave him such a transfer, representing by implication at least that the transfer was good at that point; that the plaintiff then left the car and proceeded up Alapai street for two short blocks and boarded the Beretania street car, from which he was ejected on the ground that the transfer did not entitle him to a ride upon that car. This finding is sup*243ported by tbe plaintiff’s testimony as to bis request for a transfer and tbe reply of tbe conductor, tbe fact tbat tbe request and reply were made at tbat particular point, and tbe further fact tbat tbe transfer which was given was punched in a blank space and not in tbe space in which it should have been punched if tbe conductor, as testified by him, had represented tbat tbe transfer was good only at tbe McCully street junction. It is unnecessary to say whether tbe plaintiff was entitled under tbe statute to a transfer from tbe King street line to tbe Beretania street line at tbat point. He was justified in relying upon tbe representation of tbe conductor. It is not necessary to bold-even tbat there was a new contract made between tbe conductor and tbe plaintiff after tbe first contract, if it could be considered a contract, was entered into at tbe time wdien the fare was paid. Tbe representation by tbe conductor was sufficient. This view is in line with tbe remarks of tbe court in tbe case of Rhodes v. Rapid Transit Co., 16 Haw. 329, and tbe decision in Ashford v. Rapid Transit Co., 16 Id. 580.
D. L. Withmgton- for tbe defendant.
P. L. Weaver was not called for tbe plaintiff.
Accordingly, tbe exceptions are overruled.